Per Curiam.

Motion to vacate statutory stay of temporary injunction denied, without costs, conditioned upon perfection of the appeal from the order of injunction no later than July 7, 1975, with argument at 10 o’clock the following morning.
The statute providing for a stay (CPLR 5519, subd [a], par 1) expresses a public policy designed to protect a "political subdivision of the state,” and such a stay is not lightly to be vacated. A reasonable probability of ultimate success in the action, as well as the prospect of irreparable harm, is sine qua non for injunction pending trial. The provisions of subdivision b of section 1173-4.3 of the Administrative Code of the City of New York seem at the very least to indicate that there is no merit to the argument of plaintiffs-respondents that the pertinent provision (art III, § 1) of the subject contract constitutes a *406guarantee of employment during the term of the contract: "The City agrees to employ each of the employees for the period between July 1, 1974 and June 30, 1976 for 261 (8 hour) working days per annum at the respective annual compensations set forth in Schedule A of this Article III.” The Administrative Code provides in pertinent part of the cited section: "Scope of collective bargaining; management rights * * * (b) It is the right of the city * * * to * * * relieve its employees * * * because of lack of work or for other legitimate reasons * * * Decisions of the city * * * on those matters are not within the scope of collective bargaining”. To interpret the contract provisions as urged by respondents would be to ignore the Administrative Code. That interpretation may be said to be questionable as well on the basis of article III itself. It is headed "Salaries” and all its provisions relate solely to compensation in various forms, with not a word as to a guarantee or any form of tenure provision. The very quoted recital of days and hours may arguably be said to provide no more than a basis for measuring overtime. Nor does it seem that, in what is basically an action for alleged breach of contract, plaintiffs-respondents will be irreparably harmed, to a point beyond compensability by a money judgment, by a continued stay of the temporary injunction. This is not in anywise to predetermine the issues to be examined on argument of the appeal from the temporary injunction itself for what is before us is only the question of whether the statutory stay is to continue (CPLR 5518), and, as has been said, probability of success is a key factor. "The drastic remedy of temporary injunction is not to be granted unless a clear right to the relief demanded is established upon the moving papers.” (Park Terrace Caterers v McDonough, 9 AD2d 113, 114.) No such clear right has been demonstrated.